Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-14 and 16-20 are pending.  Claims 1-7 and 15-20 the subject of this NON-FINAL Office Action.  Claims 8-14 are withdrawn.  

Election of Species
Applicants elected the species of modification of claim 7 (converting cytosine to uracil using bisulfite) and MspA nanopre of claim 20 without traverse in the Reply 01/19/2022.  These elections read on claims 1-7 and 15-20. 	

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over TURNER (US 2013/0327644, effective filing 06/08/2012), in view of Manrao et al., Nucleotide discrimination with DNA immobilized in the MspA nanopore, PLoS One. 2011;6(10):e25723. doi: 10.1371/journal.pone.0025723. Epub 2011 Oct 4 (Manrao1), Manrao et al, Reading DNA at single-nucleotide resolution with a mutant MspA nanopore and phi29 DNA polymerase, Nat Biotechnol. 2012 Mar 25;30(4):349-53. doi: 10.1038/nbt.2171 (Manrao2) and Wolna et al, Electrical Current Signatures of DNA Base Modifications in Single Molecules Immobilized in the α-Hemolysin Ion Channel, Isr J Chem. 2013 Jun 1;53(6-7):417-430. doi: 10.1002/ijch.201300022.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar direct current detection for the kinetic detection of TURNER in order to simplify detection with a reasonable expectation of success.
	As to claim 1, TURNER teaches a method for analyzing a nucleic acid polymer analyte, comprising: (a) contacting the nucleic acid polymer with an agent that selectively modifies a target nucleic acid subunit of a kind in the nucleic acid polymer (bisulfite-modified cytosine bases; paras. 0137-38); translocating the nucleic acid polymer comprising the modified subunit of a kind from a first conductive liquid medium to a second conductive liquid medium through a nanopore, wherein the nanopore provides liquid communication between the first conductive liquid medium and the second conductive liquid medium (Abstract and Figs. 1-7); (b) measuring an ion current between the first conductive liquid medium and the second conductive liquid medium as the nucleic acid polymer passes through the nanopore, wherein the selectively modified target nucleic acid subunit results in an ion current that is measurably different than the ion current that would have resulted from the target nucleic acid of a kind in an unmodified state in the nucleic acid polymer (comparing unmodified reference sequence; para. 0121); and (c) determining the presence of the target nucleic acid subunit of a kind in the nucleic acid polymer prior to the modification in step (a) based on the presence of the measurably different ion current (Abstract and paras. 0009-23 & 0121).  Although TURNER utilizes the change in rate of transport through the nanopore to determine modified bases, yet this calculation relies on change in current to determine a change in rate of transport (paras. 0051, 0057, as examples).  Specifically, change in current indicates a new base, and the rate of new base is the rate of transport.
	Further as to claims 1-7, TURNER teaches wherein the nucleic acid polymer analyte comprises a nucleic acid sequence of the nucleic acid pre-analyte polymer except the nucleic acid polymer analyte comprises a selectively modified cytosine to uracil using bisulfite with respect to the target nucleobase subunit in the nucleic acid pre-analyte polymer (paras. 0137-38); and determining the presence of the target nucleobase subunit in the nucleic acid preanalyte polymer based on the detected selectively modified nucleobase subunit in the nucleic acid polymer analyte (Abstract; paras. 0051, 0057, as examples; claim 1).
	Further as to claim 1 and the reference sequence, TURNER teaches 
[o]ther types of reaction data are generated from statistical analysis of real time reaction data, including, e.g., accuracy, precision, conformance, etc. In some embodiments, data from a source other than the reaction being monitored is also used. For example, a sequence read generated during a nucleic acid sequencing reaction can be compared to sequence reads generated in replicate experiments, or to known or derived reference sequences from the same or a related biological source

(para. 0121).
	As to claims 16-17, TURNER teaches to detect position and identity of modified nucleotide (paras. 0051, 0057, as examples).
	As to claim 18, TURNER teaches producing consensus sequences (paras. 0145, 0148-51, 0157, 0167-70).
	As to claims 19-20, TURNER teaches MspA (paras. 0049, 0055, 0061, 0064, 0116, 0173).
	TURNER does not explicitly teach to directly detect current level differences between unmodified and modified bases without also determining polymerase kinetic changes.
	However, TURNER references Manrao2 when discussing use of nanopores for detecting base modifications as disclosed in TURNER:
Sequencing and Modified Base Identification
	[ . . . ]
	. . . One kinetic parameter that is used in the invention is the inter-transition distance, or IDT. When carrying out nanopore sequencing one typically identifies transitions in the current passing through the nanopore that correspond to the a movement from one portion of the strand to the next (e.g. the translation of one base unit). These transitions can represent distinct sharp transitions between plateaus of current levels. These transitions can be correlated with one-base movement of the single stranded nucleic acid in the nanopore. See, e.g. Manrao et al. Nature Biotechnology, doi:l0.1038/nbt.2171 which is incorporated herein by reference in its entirety for all purposes

(para. 0111).  In other words, TURNER explicitly teaches, or at least suggests, that the modified MSP, current-level detection scheme of Manrao2 can be used in the modified-base detection of TURNER.  In addition, Manrao2 references Manrao1 when discussing
the ability to resolve changes in current that correspond to a known DNA sequence by combining the high sensitivity of a mutated form of the protein pore Mycobacterium smegmatis porin A (MspA)3 with phi29 DNA polymerase (DNAP)4, which controls the rate of DNA translocation through the pore

(Abstract (ref. 3 is Manrao1)).  Manrao2 even states that Manrao1 teaches “direct detection of epigenetic modifications such as base methylation3,5” (pg. 349, col. 1 (ref. 3 is Manrao1)).  Manrao2 even used abasic sites to distinguish current levels (“which generate a high ionic current level of ~0.6–0.7 Io as they pass through the pore”; “These events exhibited distinct current levels including a high peak (~0.6 Io) when the two abasic sites passed through the constriction”) and yield “clear marker signifying successful completion of synthesis” (Figs. 1-2, pg. 351, col. 2).
	Manrao1 demonstrates that a skilled artisan would have been motivated to substitute direct current level detection for the detection of TURNER in order to simplify detection.  Specifically, Manrao teaches that using a phi29-MspA nanopore similar to TURNER, one can distinguish methylated cytosine from unemthylated cytosine using current differences (Abstract and Figs. 1-4).  This is “a prerequisite for DNA nanopore
Sequencing” similar to TURNER (see pg. 5, col. 2), and allows one to “directly map the sequence of single stranded DNA (ssDNA) driven through the [nanopore]” using “[a]n ionic current passing through a small pore” (Abstract).  In other words, a skilled artisan would have been motivated to substitute direct current detection for the kinetic detection of TURNER in order to simplify methylation detection with a reasonable expectation of success.
	Wolna also demonstrates that one can “[take] advantage of the chemical reactivity of the new functional groups present [on 8-oxo-7,8-dihydroguanine (OG), spiroiminodihydantoin (Sp), guanidinohydantoin (Gh), uridine (U), abasic sites (AP), thymine dimers (T=T), thymine glycol (Tg) and 5-iodocytosine] to make amine adducts that shifted the current levels outside the range of the native nucleotides” (Abstract).
6. Alternative approach for determination of current level differences for non-native nucleotides
	[ . . . ]	
	The ion channel protein α-HL is only one protein among many others that has potential as a DNA-sequencing platform. A mutated MspA ion channel protein has also been shown to distinguish current levels of the native nucleotides in immobilization experiments. The current level differences were much bigger than those observed with α-HL pores. Similarly, Manrao, et al. demonstrated that a mutant MspA ion channel can readily distinguish the 5mC from C. The bigger difference in the current levels observed for the nucleotides has been attributed to MspA having one sensing zone that spans fewer nucleotides than α-HL

(pg. 9 (citing Manrao1 and Manrao2)).  Thus, Wolna also demonstrates that a skilled artisan would have been motivated to apply mutant MspA of Manrao1 and Manrao2 to detect common DNA damage and methylation sites (i.e. claimed “selectively modified nucleobase”).
	TURNER also states “[i]n some eases the nanopore comprises a protein, such as alpha-hemolysin or MspA, which can be modified or unmodified” (para. 0116).
	In other words, contrary to Applicants’ arguments that Manrao1 is not combinable with or applicable to TURNER, TURNER and Wolna expressly contradict this argument.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply substitute direct current detection for the secondary current detection of TURNER with a reasonable expectation of success.

Prior Art
The following prior art teaches to detect methylation or abasic sites in nanopores: US 8,748,091; US 2010/0084276; US 2013/0092541; WO 2014/071250 A1; Wallace et al., Identification of epigenetic DNA modifications with a protein nanopore, Chem Commun (Camb). 2010 Nov 21;46(43):8195-7. doi: 10.1039/c0cc02864a. Epub 2010 Oct 6; Ayub et al, Individual RNA Base Recognition in Immobilized Oligonucleotides using a Protein Nanopore, Nano Lett. 2012 Nov 14; 12(11): 5637–5643. Published online 2012 Oct 19. doi: 10.1021/nl3027873 (IDS).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637